FILED
                             NOT FOR PUBLICATION                              MAR 25 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOSE CARLOS NAJARRO NG,                           No. 07-71653

               Petitioner,                         Agency No. A072-512-320

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Jose Carlos Najarro Ng, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his applications for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KV/Research
withholding of removal, relief under the Convention Against Torture (“CAT”), and

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and we review de novo constitutional

claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003). We

deny in part and dismiss in part the petition for review.

       Substantial evidence supports the BIA’s finding that Ng failed to establish

the threats his mother received in the Philippines amounted to past persecution.

See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (threats alone only constitute

past persecution when they are so menacing as to cause actual suffering or harm).

Substantial evidence supports the BIA’s conclusion that Ng did not demonstrate a

well-founded fear of future persecution because he did not show his fear was

objectively reasonable. See Halim v. Holder, 590 F.3d 971, 977 (9th Cir. 2009).

Accordingly, Ng’s asylum claim fails.

       Because Ng failed to meet the lower burden of proof for asylum, he failed to

establish eligibility for withholding of removal. See Zehatye, 453 F.3d at 1190.

       Substantial evidence supports the BIA’s denial of CAT relief because Ng

failed to establish it is more likely than not he will be tortured if returned to the

Philippines. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).


KV/Research                                 2                                      07-71653
       Finally, with respect to cancellation of removal, Ng claims the agency failed

to consider certain evidence in assessing hardship. We lack jurisdiction to review

this because it is not a colorable due process claim. See Martinez-Rosas v.

Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“[T]raditional abuse of discretion

challenges recast as alleged due process violations do not constitute colorable

constitutional claims that would invoke our jurisdiction.”).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




KV/Research                               3                                   07-71653